Citation Nr: 0410215	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  94-44 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for non-malignant thyroid 
nodular disease, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1993 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The claim was previously 
remanded in September 1997 for additional development.  

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The record shows that the veteran was present during Operation 
PLUMBOB in 1957 (shot John) in Nevada.  He testified that he 
witnessed the shot, an aerial burst, from under the burst and that 
the shock wave knocked him down.  He explained that although a 
previous dose assessment was obtained in June 2002, the assessment 
was based on the fact that he was about 15 miles away, not that he 
was in the open under the aerial burst.  He argues that he had 
additional occupational exposure to radiation for 8 to 10 years 
and, specifically, in 1965 at Hill Air Force base, where he was 
responsible for training Air Force personnel to respond to a 
nuclear accident, requiring that he handle nuclear materials. 

After a review of the record, the Board determines that additional 
procedural and evidentiary development is needed.  Therefore, the 
case is REMANDED for the following action:  

1.  Ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) in accordance with 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159(b)(1).  

a.  Notified the veteran that to substantiate his claim of service 
connection he should submit a dose estimate of radiation exposure 
that is prepared by an individual certified by an appropriate 
professional body in the field of health physics, nuclear medicine 
or radiology and that is based on the facts and circumstances of 
the veteran's claim. 

b.  Ask the veteran to provide any evidence in his possession that 
pertains to the claim. 

2.  Since the last dose estimate was obtained prior to May 8, 
2003, request a dose estimate under the revised methodology from 
the Defense Threat Reduction Agency (DTRA).  Attach to the 
request, the AFMC Memorandum with the cumulative occupational 
exposure history to ionizing radiation by the Air Force Center for 
Radiation Dosimetry (January 29, 2002), the RO letter to the 
Director of the C&P Service (February 27, 2002), the Director 
letter to the DTRA (dated March 8, 2002), and the DTRA letter 
(dated June 19, 2002) to the Under Secretary for Health.  

The dose estimate should include, if calculable, the amount of 
radiation the veteran would have been exposed to if he were 
directly under shot John at Operation PLUMBOB in 1957, as well as, 
the amount of occupational exposure reported by the Air Force 
Center for Radiation Dosimetry. 

3.  Obtain private medical records identified by the veteran in VA 
Forms 21-4142, received in February 2003.  

4.  After receipt of the dose estimate, in accordance with 38 
C.F.R. § 3.311, forward the claim to the Under Secretary of 
Health.  

5.  After the Under Secretary of Benefits issues its conclusion, 
adjudicate the claim in light of all the evidence of record.  If 
the claim remains denied, prepare a supplemental statement to the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

